DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed September 08, 2022. Claims 1-12 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL.

Claim Rejections – 35 USC section § 102/103
 	Applicant's arguments with respect to claims 1-2, 4-6, 8-10 and 12  have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – Double Patenting
 	Applicant has substantial  amended to the claims and the co-pending claims. Thus the double patenting rejection is no longer valid and is being withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (Pub No.: 2018/0253865) in view of Thomson et al (US Patent No. 10,388,272) further in view of Zia et al (Pub No.: 2018/0130355).
 	As to independent claim 9, Price discloses a learning apparatus (a system trained to generate a matte of an image – see [p][0005]) comprising: a processor (814 – see Fig. 8) configured to: augment original training data based on target information (method for generating training synthetic composite images for training a neural network system to generate mattes for input images – [p][0099]) included in the original training data to generate a plurality of augmented training data (note that the training data is stored and this training data include “reference mattes, reference extracted foreground objects, reference composite images, background images, training images, training mattes, training refined mattes, training extracted foreground objects” – see [p][0069]); generate a plurality of intermediate feature values by inputting the plurality of augmented training data to a learning model (“composite images can be input into the neural network system to generate training mattes. These training mattes can be compared to reference mattes, such as the mattes created at block – see [p][0103]”); and learn a parameter of the learning model such that, with regard to the plurality of intermediate feature values, each of the plurality of intermediate feature values generated from a plurality of augmented training data (such a comparison can use predicted alpha values of the training mattes as compared to ground-truth alpha values of the reference mattes. This comparison can be used to determine errors in the neural network system that can be corrected to train a more accurate system – see [p][0103]), augmented from reference training data, becomes similar to a reference feature value (errors between the training composite image and the reference composite image can be used to correct errors in the neural network system – see [p][0103]).
 	However, Price does not expressly disclose wherein the augmenting original training data includes non-stored data.
 	Thomson discloses a system for training a model including wherein the augmenting original training data includes non-stored data (see col 147, lines 33-37).
Price and Thomson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the system for training a model of Price into system of Thomson so that the model can be train in real time data (see col 147, lines 33-37). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
Note that Price teaches that the system can be implemented using one, two or more neural network (see [p][0021]); however, the combination of wherein Price and Thomson as whole does not teach the learning is being outputs of an intermediate layer and being outputs of an intermediate layer of the deep learning model.
Zia teaches a landmark localization system including the learning is being outputs of an intermediate layer and being outputs of an intermediate layer of the deep learning model (“explicitly enforcing a condition(s) that hidden layers (i.e. intermediate layers) of the CNN yield a sequence of known intermediate concepts with growing complexity towards the final task, using the augmented training set” – see [p][0073]).
Price, Zia and Thomson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to replace the learning network  of Price with landmark localization system of Zia to deeply supervise the CNN at different/certain depths and minimize certain intermediate losses thus addressing the problem of overfitting (see [p][0073]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 10, Price teaches the learning, wherein the processor is further configured to generate dummy information based on the target information and add the generated dummy information to the original training data to generate the augmented training data (A synthetic composite image can be created by placing an extracted foreground object onto a background image. Producing synthetic composite images allows for the creation of a large training dataset for training a robust neural network system that can handle fine details , such as hair or fur , complex images , where the foreground and background have highly similar patterns and / or colors , and / or all or most of the pixels in the image have fore ground / background information . Additionally , such trimap could be described as having a number and / or percentage of pixels in the image and / or regions in the image that are unknown above a threshold level – see [p][0102]). However, Price does not expressly disclose wherein the generation of the dummy information is based on the non-stored target information. Thomson discloses a system for training a model including wherein the generation of the dummy information is based on the non-stored target information (see col 147, lines 33-37). Therefore combining Thomson and Price would meet the claim limitations for the same reasons as previously discussed in claim 9.
 Note that Price teaches that the system can be implemented using one, two or more neural network (see [p][0021]); however, the combination of wherein Price and Thomson as whole teaches the learning is being outputs of an intermediate layer and being outputs of an intermediate layer of the deep learning model.
Zia teaches a landmark localization system including the learning is being outputs of an intermediate layer and being outputs of an intermediate layer of the deep learning model (“explicitly enforcing a condition(s) that hidden layers of the CNN yield a sequence of known intermediate concepts with growing complexity towards the final task, using the augmented training set” – see [p][0073]).
 	Therefore combining Thomson, Zia and Price would meet the claim limitations for the same reasons as previously discussed in claim 9.

 	As to claim 12, Price teaches the learning apparatus, wherein the processor is further configured to store a learned reference feature value and correct information corresponding to original training data in a related manner (see [p][102-103]).

 	Claims 1-2 and 4 are rejected for the same reasons as set forth in the rejection of the claims 9-10 and 12 are apparatus claims 9-10 and 12 for the method claimed in claims 1-2 and 4.  

 	Claims 5-6 and 8 are rejected for the same reasons as set forth in the rejection of the claims 9-10 and 12 are apparatus claims 9-10 and 12 for the non-transitory computer-readable recording medium claimed in claims 5-6 and 8.

Allowable Subject Matter
Claims 3, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein 30Docket No PFJA-19038-US: FINAL the non-stored target information is information with which an individual person is identifiable, and the generating the augmented training data includes generating, as the dummy information, information similar to the information with which the individual person is identifiable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    November 10, 2022